        Case 9:20-cr-00020-DLC Document 44 Filed 11/13/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–20–M–DLC

                      Plaintiff,

vs.                                                         ORDER

BRANDON MITCHELL DARRAH,

                      Defendant.

      Before the Court is the government’s Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 42.) Defendant Brandon Mitchell Darrah appeared

before the Court on August 20, 2020 and entered a plea of guilty to Count I of the

Indictment. He also admitted the forfeiture allegation. Darrah’s plea provides a

factual basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C.

§ 924(d).

      Accordingly, IT IS ORDERED that the motion (Doc. 42) is GRANTED. IT

IS FURTHER ORDERED that:

      (1)    Darrah’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d):

                • Smith and Wesson, Model 686, .3578 revolver (serial number
                  CYM4361); and
                • 123 rounds of assorted ammunition.



                                        -1-
        Case 9:20-cr-00020-DLC Document 44 Filed 11/13/20 Page 2 of 2



      (2)    The United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      (3)    The United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of this Order and the United

States’ intent to dispose of the property in such manner as the Attorney General

may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853(n)(1), and to make

its return to this Court that such action has been completed; and

      (4)    Upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 13th day of November, 2020.




                                         -2-
